Citation Nr: 1740800	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1. Entitlement to a higher (compensable) initial rating for service-connected chronic tendonitis of the right great toe.

2. Entitlement to service connection for migraine headaches, including as secondary to service-connected anxiety disorder, not otherwise specified (NOS).

3. Entitlement to service connection for vertigo/dizziness, including as secondary to service-connected anxiety disorder NOS, or as secondary to undiagnosed illness.

4. Entitlement to service connection for numbness of the right foot, including as secondary to service-connected anxiety disorder NOS, or as secondary to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 RO decision that in pertinent part, granted service connection for chronic tendonitis of the right great toe, and denied service connection for vertigo, headaches, and numbness of the right foot.

A hearing was held in June 2017 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issues of entitlement to service connection for dizziness/vertigo and numbness of the right foot, and entitlement to a higher initial rating for service-connected tendonitis of the right great toe are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise as to whether the Veteran's current migraine headache disorder is due to service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, migraine headaches were incurred during the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the claim of service connection for migraine headaches.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  
Migraine headaches are not specifically listed among the chronic diseases in 38 C.F.R. § 3.309(a) although they may be considered an organic disease of the neurological system which is listed.

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with current migraine headaches. See medical records from Malcolm Grow Medical Center and Walter Reed National Military Medical Center (WRNMMC). Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records reflect that in October 2004, the Veteran complained of severe headache and right ear pain for three days. He described a sharp pain from the right ear to the right forehead, jaw and mandible, which stayed for seconds and then came back within 5-10 minutes. He denied a history of migraine headaches. There was a partial response to Motrin. There was no lacrimation, numbness or weakness. On examination, there was no neurologic deficit. The diagnostic assessment was questionable trigeminal neuralgia. Bextra was prescribed, and he was referred for a neurology consult. It was noted that he drank 10 cups of coffee per day; the examiner recommended that he decrease his intake.

On neurology consult in December 2004, the Veteran reported that about 2 months earlier, he had a 3-day headache. He had no prior headaches of this type, and none since. The pain was on the right, around the ear to the jaw and over the right forehead. The pain was a shooting "travelling" pain which was recurrent and happened every 5 to 10 minutes. Nothing appeared to trigger it. Shortly after beginning Bextra the pain resolved. He had no other motor autonomic or visual symptoms with this, and denied nausea or vomiting. He reported prior headaches that were often unilateral, with similar pain to the above at times. After a neurological examination, the examiner suspected a form of hemicrania (unilateral headache), that is, a migraine variant, rather than tic douloureux (trigeminal neuralgia). He prescribed Indocin as an abortive medication for his next headache.

In a June 2005 report of medical history completed at retirement, the Veteran denied a history of head injury, and denied a period of unconsciousness or concussion. With regard to headaches, he said they occurred once a month, and he treated them with over-the counter (OTC) medication. He said in 1997 he was hit with a softball in the back of his head with no loss of consciousness or amnesia. 
On retirement medical examination in June 2005, the Veteran's head was clinically normal, and migraine headaches were not diagnosed.

On VA eye examination in May 2006, the Veteran reported that he was hit with a softball on the left side of the face during service in about 1989.

On VA examination in May 2006, the Veteran reported that he had headaches approximately once a month lasting two to three hours. They were not incapacitating and not accompanied by gastrointestinal or visual symptoms, and were treated with a variety of different medications. A chronic headache disorder was not diagnosed. On VA mental disorders examination, the examiner noted that his medical conditions included headaches.

A December 2008 emergency room note from Malcolm Grow USAF Medical Center reflects that the Veteran was seen for complaints of headache that started two days earlier. He said the pain started around his left ear. He reported that he had a long history of the same headache, seen by neurology, status post computed tomography (CT) scan etc. He was reportedly diagnosed with migraine during the last episode years ago, and treated with Meloxicam. He told the treating provider that his headache was exactly the same as his usual migraine. On examination, it was noted that he was reading a book. The examiner indicated that the Veteran had left-sided head/ear shooting pains, exactly as previously. The examiner stated that this was atypical but there were no other worrisome symptoms. The diagnostic impression was migraine. The Veteran wanted a refill of Mobic (Meloxicam), which was given.

A February 2007 medical record from WRNMMC, Malcolm Grow, the Veteran presented for a physical examination. The Veteran complained of general tension-type headaches, easily treated with OTC medication, but he also had rare shooting pains in the back of his neck and up his head, and had been treated with Bextra in the past, which reportedly worked well. The diagnosis was tension-type headache, chronic.

A May 2008 annual physical from WRNMMC, Malcolm Grow reflects that the Veteran's problem list included chronic tension-type headaches. In a review of systems, the Veteran reported that he had an onset of headaches 3 years earlier, and they had been improving recently, and he felt it was related to stress. A neurological examination was performed, and no pertinent diagnoses were noted.

A February 2009 ophthalmic clinic note from Malcolm Grow Medical Center reflects that the Veteran's problem list included chronic tension-type headaches. In February 2010, the Veteran's prescription for Mobic for headaches was renewed. A February 2012 ophthalmic clinic note from Malcolm Grow Medical Center at Andrews AFB reflects that the Veteran reported that he had migraines.

Medical records from Walter Grow Medical Center dated in October 2013, January 2014 and March 2014, reflect that he was diagnosed with migraine headache; and meloxicam and sumatriptan were prescribed for this condition. A May 2014 treatment note reflects that the Veteran's problem list included migraine headache and chronic tension-type headaches, and his active medications included sumatriptan for headaches.

At the June 2017 Board hearing, the Veteran asserted that he had a chronic recurrent headache condition since he was hit in the head by a baseball, and he did not have such headaches prior to that incident.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. Service treatment records show that the Veteran was diagnosed with migraine headaches in service, although the disorder was not diagnosed during his retirement medical examination or on VA examination in May 2006. Subsequent post-service medical records reflect a competent diagnosis of migraine headaches and ongoing treatment for migraine headaches, and the Veteran has provided competent and credible testimony that he had recurrent severe headaches since service.

Thus, the Board finds that the evidence is now at least in equipoise as to whether the Veteran has a current migraine headache disorder that was incurred in service. Accordingly, the benefit of the doubt rule applies, and the Board concludes that pursuant to pertinent laws and regulations, service connection for migraine headaches is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for migraine headaches is granted.



REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for dizziness/vertigo and numbness of the right foot, and for a higher initial rating for a service-connected right great toe disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Dizziness/Vertigo and Numbness of the Right Foot

Although the Veteran has not contended that his right foot numbness and dizziness/vertigo are related to undiagnosed illness, the Board finds that additional development is needed.

Under legislation specific to Persian Gulf War Veterans, service connection may be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

The Veteran's DD Form 214 reflects that he served in the U.S. Air Force, and was awarded the Southwest Asia Service Medal. The Veteran has stated that he served in the Persian Gulf, that he was exposed to unknown chemicals in Desert Storm in summer 1991, and that he served for three months in Saudi Arabia as a postal worker. See his August 2005 Veteran's Application for Compensation and/or Pension (VA Form 21-526), his December 2005 letter, and a report of a July 2006 VA mental disorders examination. 

Remand is required to obtain the Veteran's service personnel records, and the AOJ should confirm the specific dates and locations of the Veteran's service during the Gulf War.  

In a June 2005 report of medical history completed at retirement, the Veteran gave a history of numbness and tingling, foot trouble, and dizziness or fainting spells. He said he had numbness of the feet when driving, but had not received treatment for this complaint. He said he had dizziness and fainting spells with head movement, with no treatment. He reported loss of consciousness in 1997 with no recurrence. He said in 1997 he was hit with a softball in the back of his head with no loss of consciousness or amnesia. On retirement medical examination in June 2005, the Veteran's head, lower extremities and feet were clinically normal. Disabilities of the head, right foot, and vertigo were not diagnosed. A June 2005 treatment note reflects that the Veteran's blood pressure was 92/44.

On VA examination in May 2006, the Veteran reported getting momentarily light-headed particularly on elevator or other moving cars; this problem had never been investigated The symptoms were described as fleeting, and the examiner indicated that with more careful the symptoms appeared to be more light-headedness rather than actual vertigo. The diagnosis was vertigo, etiology undetermined. On VA examination in May 2006, the Veteran complained of intermittent paresthesias and numbness of the right foot usually covering the dorsum of the right foot which occurred when sitting for long periods of time or driving a car. The examiner did not provide a medical opinion as to this claimed disability. The March 2015 VA examination also does not contain the necessary medical opinion as to the claimed right foot numbness.

At the June 2017 Board hearing, the Veteran testified that he had intermittent recurrent numbness from the bottom of his right foot all the way up to his thigh ever since a right foot injury in 1998 while riding a bike. He said he was biking and hit his foot on the concrete and was not wearing the proper shoes. He also testified that he had vertigo and dizziness since he was hit in the head by a baseball in service. He stated that the ball hit him in the right side of the head, and he almost blacked out. He sought medical treatment for this injury the following day. He was given pain medication and sent to his barracks. He said he did not have symptoms of dizziness or vertigo until this incident.

The Veteran's representative has argued that the VA examinations of record are inadequate as the etiology of the claimed conditions was not determined, and because additional service treatment records were not obtained.

In light of the Veteran's contentions that he had right foot numbness and dizziness/vertigo symptoms since service, and because the May 2006 VA examiner did not provide a medical nexus opinion as to these claimed disabilities, the Board finds that another VA examination is required. See 38 U.S.C.A. § 5103A; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Service-Connected Right Great Toe Disability 

In the July 2006 rating decision on appeal, the RO established service connection and a noncompensable rating for chronic tendonitis of the right great toe under Diagnostic Code 5024, pertaining to tenosynovitis. Under Diagnostic Code 5024, disabilities are rated based on limitation of motion of the affected part. In a May 2015 rating decision the RO changed the Diagnostic Code under which this disability is rated, and denied a higher compensable rating for this disability under Diagnostic Code 5284, pertaining to foot injuries. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the United States Court of Appeals for Veterans Claims (Court) held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The most recent VA foot examination in March 2015 does not contain the requisite findings. Moreover, during his testimony at his June 2017 Board hearing, the Veteran suggested that his right great toe disability had worsened in severity since his last VA examination, and stated that sometimes his toe did not bend. See hearing transcript at page 7.

VA's Office of General Counsel has stated that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, VA's General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore requires consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case. See VAOPGCPREC 9-98 (Aug. 14, 1998); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995). The present case may involve limitation of  motion of the affected joints, therefore joint testing pursuant to C.F.R. § 4.59 is required.

Accordingly, on remand the Veteran should be afforded a contemporaneous VA right foot examination, and the examiner should determine the current level of severity of the service-connected chronic tendonitis of the right great toe. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

The Veteran testified that he received ongoing treatment for his right foot and toe at Malcolm Grow Medical Center, most recently in 2016. It does not appear that all of the treatment records are on file, and they should be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(3) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records and any additional service treatment records that may be available.

2. Verify the specific dates and locations of the Veteran's service during the Gulf War.  

3. With any necessary releases, obtain updated VA, private, or military medical records of treatment or evaluation of a foot disability, dizziness, or vertigo, dated since separation from service that are not already on file, and associate them with the claims file.

4. After the above actions are completed, schedule the Veteran for a VA examination to determine whether the Veteran's claimed (1) dizziness/vertigo, and/or (2) right foot numbness is related to diagnosed conditions or is an undiagnosed disability related to his Persian Gulf service (if verified). The claims file must be reviewed by the examiner. Any indicated tests should be conducted and the results reported. Following examination of the Veteran and review of the claims file and this remand, the examiner should respond to the following:

a. Does the Veteran have a chronic disability of vertigo/dizziness that is attributable to a known clinical diagnosis? The examiner is asked to review the claims file, including a June 10, 2005 service treatment record showing that the Veteran's blood pressure was 92/44, as well as the June 2005 service retirement examination and May 2006 VA examination.

b. Does the Veteran have a chronic disability of right foot numbness that is attributable to a known clinical diagnosis? 

c. If the Veteran has chronic vertigo/dizziness that is not attributable to a known clinical diagnosis, is this disorder at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf? Please explain why or why not.

d. If the Veteran has right foot numbness that is not attributable to a known clinical diagnosis, is this disorder at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf? Please explain why or why not.

5. Schedule the Veteran for VA examination of the feet to determine the current severity of his service-connected chronic tendonitis of the right great toe. The examiner should consider the Veteran's lay testimony in June 2017 that his right great toe disability is manifested by pain, swelling, and limitation of motion.

In accordance with Correia, supra, the range of motion and pain levels should be tested actively and passively, in weight-bearing, nonweight-bearing, and after repetitive use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. A complete rationale should be provided for any opinion offered. 

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


